Name: 2001/772/EC: Commission Decision of 19 October 2001 adopting the plan allocating to the Member States resources to be charged to the 2002 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2001) 2874)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  cooperation policy;  economic geography;  social protection;  accounting;  budget
 Date Published: 2001-11-07

 Avis juridique important|32001D07722001/772/EC: Commission Decision of 19 October 2001 adopting the plan allocating to the Member States resources to be charged to the 2002 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (notified under document number C(2001) 2874) Official Journal L 290 , 07/11/2001 P. 0005 - 0008Commission Decisionof 19 October 2001adopting the plan allocating to the Member States resources to be charged to the 2002 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(notified under document number C(2001) 2874)(2001/772/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community(1), as amended by Regulation (EC) No 2535/95(2), and in particular Article 6 thereof,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(3), and in particular Article 3(2) thereof,Whereas:(1) Commission Regulation (EEC) No 3149/92(4), as last amended by Regulation (EC) No 1098/2001(5), lays down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community. In accordance with Article 2 of the above Regulation, to implement the scheme for the supply of such food to the most deprived section of the population the Commission must adopt a plan to be financed from resources available in the 2002 budget year. This plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stocks for distribution in each Member State and the financial resources made available to implement the plan in each Member State.(2) The Member States involved in the plan have supplied the information required in accordance with Article 1 of Regulation (EEC) No 3149/92.(3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years.(4) The intra-Community transfers necessary to bring the plan to fruition should also be authorised under the conditions provided for in Article 7 of Regulation (EEC) No 3149/92.(5) To implement the plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts.(6) To respect the plan's purpose, distribution of the products should be staggered throughout the year.(7) In accordance with Article 2(2) of Regulation (EEC) No 3149/92 the Commission sought the advice of the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the plan.(8) The measures provided for in this Decision are in accordance with the opinions of all the relevant committees,HAS ADOPTED THIS DECISION:Article 1For the 2002 financial year, foodstuffs for distribution to the most deprived persons in the Community under Regulation (EEC) No 3730/87 shall be supplied in accordance with the annual distribution plan set out in Annex I.Article 2The intra-Community transfer operations listed in Annex II are hereby authorised.Article 3To implement the annual plan, the date of the operative event referred to in Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2001.Article 4Where the quantity of products distributed exceeds 500 tonnes, participating Member States shall insert suitable provisions in the invitations to tender to ensure that the quantities listed in Table (b) of Annex I are the subject of several distribution operations during the course of the annual plan so as to take account of the capacity of the charitable institutions.Article 5This Decision is addressed to the Member States.Done at Brussels, 19 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 352, 15.12.1987, p. 1.(2) OJ L 260, 31.10.1995, p. 3.(3) OJ L 349, 24.12.1998, p. 1.(4) OJ L 313, 30.10.1992, p. 50.(5) OJ L 150, 6.6.2001, p. 37.ANNEX IAnnual distribution plan for 2002(a) Financial resources made available to implement the plan in each Member State:>TABLE>(b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts shown under point (a):>TABLE>(c) Allocation for Luxembourg with a view to purchases on the Community market of:- powdered milk: EUR 26000,- beef: EUR 18000.ANNEX IIIntra-Community transfers authorised under the plan for 2002>TABLE>